DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/21 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

  			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims  1-4, 6-8 , 11-12, 14-15, and 17-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips EP 2312303 A1 in view of BOLEA et al. US Patent Pub. No.: 2015/0339510, hereinafter, ‘Bolea’.
	Consider Claims 1, 14 and 17, Phillips teaches a method of determining a presence of a bubble in an image (e.g., see at least imaging system for detecting a gas bubble as noted in at least the abstract), comprising: comparing at least one filter criterion to a current image (e.g., see image filtering noted in at least 0012); determining whether a voxel in the current image meets the at least one filter criterion (i.e., is the filtering operative or properly removing objects - 0012); when at least one voxel in the current image meets the at least one filter criterion, outputting the at least one voxel (e.g., see at least output image and thresholding  noted in at least 0021); and determining a dimension of all voxels output that are within a selected distance of each other (i.e., as best understood by the Examiner this would inherently follow from determining the spatial properties in distinguishing on bubble from the next and therefore would be met by the prior art bubble identification as outlined in the abstract).
 	However, Phillips does not specifically teach determining a dimension of an object in the current image that includes the one or more voxels that are within a selected distance of each other and are determined to meet at least one filter criterion.
 	In analogous art, Bolea teaches determining a dimension of an object in the current image that includes the one or more voxels that are within a selected distance of each other and are determined to meet at least one filter criterion (e.g., see at least the abstract 0013-0014, 0071, 0073, 0093, and 0098 ). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include determining a dimension of an object in the current image that includes the one or more voxels that are within a selected distance of each other and are determined to meet at least one filter criterion for the purpose of distinguishing objects in a scanned image as taught by Bolea.
 	Consider Claims 2 and 18, Phillips teaches the claimed invention further comprising: accessing the current image as a comparison of at least a first image and a second image ( this met by the first and second filtering criterion applied based the filters – median, low , etc., and thresholding as outlined in at least 0011-0012).
 	Consider Claims 3, Phillips teaches wherein comparing at least one filter criterion to a current image further comprises: comparing first criterion and a second criterion( this met by the first and second filtering criterion applied based the filters – median, low , etc., and thresholding as outlined in at least 0011-0012).
 	Consider Claims 4, Phillips teaches wherein the first criterion includes a magnitude difference between the first image and the second image in the current image( this met by the first and second filtering criterion applied based the filters – median, low , etc., and thresholding as outlined in at least 0011-0012).
 	Consider Claims 6, Phillips teaches wherein comparing at least one filter criterion to a current image, comprises: selecting a first region within the current image; determining whether a first voxel in the current image meets the criterion; selecting a second region within the current image; and determining whether a second voxel in the current image meets the criterion (i.e., since the regions are unspecified the claims would read on comparing the image since the images inherently contain multiple respective regions - 0012).
 	Consider Claims 7, Phillips teaches the claimed invention further comprising: selecting a region of interest within the current image; and selecting the first region and the second region only within the region of interest(i.e., since the regions are unspecified the claims would read on comparing the image since the images inherently contain multiple respective regions - 0012).
Claims 8, Phillips teaches selecting the region of interest within the current image includes determining a location of an instrument within a subject (e.g., se at least 0006).
 	Consider Claims 11, Phillips teaches wherein determining the dimension of all of the output voxels that are within the selected distance of each other includes determining a dimension of all of the output voxels that are adjacent another output voxel(i.e., as best understood by the Examiner this would inherently follow from determining the spatial properties in distinguishing on bubble from the next and therefore would be met by the prior art bubble identification as outlined in the abstract)..
 	Consider Claims 12 and 19, Phillips teaches further comprising: identifying a bubble in the current image when the determined dimension is at least two voxels in diameter and wherein the selected dimension is between about two voxels and about twelve voxels (i.e., as best understood by the Examiner this would inherently follow from determining the spatial properties in distinguishing on bubble from the next and therefore would be met by the prior art bubble identification as outlined in the abstract).
 				
5.	Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips EP 2312303 A1 in view of BOLEA et al. US Patent Pub. No.: 2015/0339510, hereinafter, ‘Bolea’. in view of Siepmann et al: "Phase shift variance imaging - a new technique for destructive microbubble imaging", IEEE TRANSACTIONS ON ULTRASONICS, FERROELECTRICS AND FREQUENCY CONTROL, IEEE, US, vol. 60, no. 5, I May 2013, pages 909-923. 
  	Consider Claim 5, Phillips teaches the claimed invention except wherein the second criterion includes a phase variance between the first image and the second image in the current 
  	In analogous art, Siepmann teaches wherein the second criterion includes a phase variance between the first image and the second image in the current image wherein the second criterion includes a phase variance between the first image and the second image in the current image (e.g., see at least the abstract).
 	Therefore, it would have been obvious to a person of ordinary skill in the art to include wherein the second criterion includes a phase variance between the first image and the second image in the current image wherein the second criterion includes a phase variance between the first image and the second image in the current image for the purpose of improving detection as suggested by Siepmann.
6.	Claims 10 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips EP 2312303 A1 in view of BOLEA et al. US Patent Pub. No.: 2015/0339510, hereinafter, ‘Bolea’ in view of Jackson US 20050283074 A1 and further in view of Ueda EP 0472806.
 	Consider Claims 10 and 20-23, Phillips teaches the claimed invention except explicitly teaching wherein the first criterion includes determining whether at least one voxel in the current image includes a magnitude ratio of about 0.8 and wherein the second criterion includes determining whether at least one voxel in the current image includes a phase variance of one radian between a voxel in the first image and the second image and a second image or wherein the selected dimension is within a range including two voxels to twelve voxels.
 	However, The Examiner respectfully submits that it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein the first criterion includes determining whether at least one voxel in the current image includes a magnitude ratio 0016-0043) and UEDA (figures 9-14), wherein Jackson teaches various correlation threshold values may be established to detect bubble and changes of bubble, that specific threshold value selection is application and design depended and Ueda suggests that when it comes to imaging the advantage of doing so is to provide a mechanism for automatically detecting change points in the images without manual intervention (Ueda: Background) 
 	 Therefore, It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to modify Phillips to include the suggestions of  Jackson and the teachings Ueda date to include wherein the first criterion includes determining whether at least one voxel in the current image includes a magnitude ratio of about 0.8 and wherein the second criterion includes determining whether at least one voxel in the current image includes a phase variance of one radian between a voxel in the first image and the second image and a second image or wherein the selected dimension is within a range including two voxels to twelve voxels based on the teachings and suggestions of Jackson (0016-0043) and UEDA (figures 9-14), wherein Jackson teaches various correlation threshold values may be established to detect bubble and changes of bubble, that specific threshold value selection is application and design depended and Ueda suggests that when it comes to imaging the advantage of doing so is to provide a mechanism for automatically detecting change points in the images without manual intervention.
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips EP 2312303 A1 in view of BOLEA et al. US Patent Pub. No.: 2015/0339510, hereinafter, ‘Bolea’. in view of KHOKHLOVA TATIAHA et al: “Magnetic resonance imaging of boiling induced by high intensity focused ultrasound "THE JOURNAL  OF THE ACOUSTICAL SOCIETY OF AMERICA, AMERICAN INSTITUTE OF PHYSICS FOR THE ACOUSTICAL SOCIETY OF AMERICA, NEW YORK NY US vol. 125 no. 4, 1 April 2009 (2089-84-01) . pages 2420-2431.
 	Consider Claim 13,  Phillips teaches the claimed invention except further comprising: determining a temperature map based on the current image after removing a distortion caused by the identified bubble.
 	In analogous art, Tatiana et al. teach determining a temperature map based on the current image after removing a distortion caused by the identified bubble  (e.g., see at least pg. 2424, col. 1, 0003 and figure 9).
  	Therefore, it would have been obvious to a person of ordinary skill in the art to include wherein determining a temperature map based on the current image after removing a distortion caused by the identified bubble for the purpose of improving detection as suggested by Tatiani.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips EP 2312303 A1 in view of BOLEA et al. US Patent Pub. No.: 2015/0339510, hereinafter, ‘Bolea’ in view of Jackson US 20050283074 A1 and further in view of Kanda -US 20090148014 A1 (Kanda).
	Consider Claim 24,  Phillips teaches the claimed invention except further comprising: determining a correlation of a bubble library image to the current image.
 	In analogous art, Kanda teach determining a correlation of a bubble library image to the current image(Kanda teaches accessing a bubble image library including a plurality of bubble images in Figs. 1 -21, where the bubble library is the equivalent of bubble models based on bubble image characteristics).
  	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to determining a correlation of a bubble library image to the current image for the purpose of improving detection as suggested by Kanda.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621.  The examiner can normally be reached on 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646